PER CURIAM: *
Court-appointed counsel for Arnez Lamont Henderson has filed a motion to withdraw and a supporting brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Henderson has received a copy of counsel’s motion and brief and has filed a response. Our independent review of the brief, Henderson’s response, and the record discloses no nonfrivolous issues for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.